Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/03/2021.
Claims 1 - 1-5 and 7-21 are pending and have been examined.
Claims 1 - 1-5 and 7-21 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner other than those with strikeout.
NPL is not reviewed because it is illegible due to pixilation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 11, and 16-20 are similarly rejected as above.
Claim 2 is ambiguous as to the usage of “a regard”. Similar rationale as above stemming from the use of “the regard” found in claim 1.
Claim 3 uses terms “the search result” and “the search query”. However, these terms are initialized in claim 1 multiple times. Similar ambiguity with claim 12 which is similarly rejected.
Claim 3 uses the term “the history” without antecedent basis. Furthermore, an instance of “a history” is used after introduction of “the history” causing ambiguity.
Claim 5 uses the term “the keywords” without antecedent basis.
Claim 8 is raises ambiguity because it states “distinguishes and displays a regard utterance” without any description regarding what “regard” is being distinguished.
Claim 11 states that “the display accepts text input”. However, display, without explanation, does not accept text input, rather it displays data. Examiner requests explanation as to how a display can accept text input.
Claim 16 similarly states a display that distinguishes and displays speakers of utterances. See claim 11 rejection.
Claims 1-20 all use commas incorrectly. If semicolon was intended, then Applicant should amend to include semicolons. Currently written, the clauses of independent claims and, by dependencies, dependent claims are all similarly rejected.
Claim 12 seems to be a Markush claim, however, there are multiple uses of commas leading to confusion. Examiner requests clarification. 

Examiner requests applicant to check for grammatic correctness, because all the independent claims include ambiguity due to grammatic informalities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 7, 8, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The bodies of the claims recite a search result display device, however, they do not recite any computer hardware or processor associated with such device.  And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material or program per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane et al. (US 20110307498; “McFarlane” hereinafter) and further in view of Coles et al. (US 20040186712; “Coles” hereinafter).
As per claim 1, McFarlane discloses A search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the search result display device comprising:
a computer that predicts, [from a dialogue between a customer and a service person], a regard of the customer, extracts a keyword from the regard (McFarlane [0030: “In an embodiment, , and
causes a display to display the dialogue and a search result obtained from the database with the keyword as a search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]), and
when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The 

As per claim 2, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, wherein the computer continuously performs prediction of the regard until the dialogue between the customer and the service person terminates (McFarlane [0030: “The feedback loop may promote the most useful suggestions as defined by the on-demand service user community.”]; [0032: See for teaching continuous updating of search suggestion similar to continuous prediction as claimed.]), and
causes, when the service person has given the search result automatic update instructions, the display to display a document corresponding to a regard last predicted (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).

As per claim 3, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, further comprising a storage for storing the search query and the search result searched based on the search query, wherein when the string has been designated by the service person, the storage overwrites the history with the string and a history of a search result based on the string (McFarlane [0030: “One custom object stores raw search terms, and additionally may store a count of how many times the search term has been entered by users, which is incremented every time the same raw search string is inputted as a search. Another custom object stores search suggestions, which are search strings that are suggested to users inputting a search. Once .

As per claim 4, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, wherein the computer causes the display to display the keyword in a selectable manner (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]).

As per claim 5, rejection for claim 1 is incorporated and further McFarlane discloses The search result display device according to claim 1, wherein the string includes an utterance selected from the dialogue displayed on the display or a string selected from the keywords displayed on the display (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]; and Cole teaches utterance [0030, 0012, 0026]).

As per claim 7, McFarlane discloses A search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the search result display device comprising:
a computer that predicts, [from a dialogue between a customer and a service person], a regard of the customer (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]), 
causes a display to display the dialogue and a search result obtained from the database with the regard as a search query (McFarlane [0030: “The user may choose to use the search term "login , and
when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 

As per claim 8, McFarlane discloses A search result display device configured to display a search result of documents, the search result display device comprising:
a display that distinguishes and [displays speakers of utterances in a dialogue] (McFarlane [”]), and distinguishes and displays a regard [utterance] of a customer or a regard confirmation utterance of a service person from among the [utterances] (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]), displays a keyword extracted from the regard [utterance] or the regard confirmation [utterance] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
displays a search result of the documents searched by using the keyword as a search query, and displays a search result corresponding to the regard utterance or the regard confirmation [utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
displays speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The 

As per claim 9, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display displays, depending on a modification of a selection status of the keyword displayed on the keyword display, a search result that was searched with account for selection of the keyword (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]).

As per claim 10, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein, depending on a modification of a selection status of, the utterance or a keyword included in the utterance , the display distinguishes and displays the utterance (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”];  and Cole [0030, 0012, and 0026: Teaching utterance.]), and
displays a search result that was searched with account for selection of the utterance or the keyword included in the utterance (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]).

As per claim 11, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display accepts text input, and displays a search result searched based on a search query that incorporates the text (McFarlane [0031: “The system-side . 

As per claim 12, rejection for claim 11 is incorporated and further McFarlane discloses The search result display device according to claim 11, wherein the display displays the keyword in a selectable manner (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), and
when at least one of a modification of a selection status of the keyword, a modification of a selection status of the utterance or a keyword included in the utterance, or an input of text, is detected, stops automatic display updates of the search result, and displays, from the dialogue with the customer, a search result corresponding to an utterance displayed as a regard utterance or a regard confirmation utterance immediately before the input was detected (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]).

As per claim 13, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein the display displays the search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]).

As per claim 14, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, 
wherein when the display accepts the automatic update instruction after having stopped automatic display update of the search result, the display displays a search result of the documents corresponding to a newest utterance corresponding to a regard utterance or a regard confirmation utterance from the dialogue with the customer (McFarlane [0030: “The feedback loop may promote the most useful suggestions as defined by the on-demand service user community.”]; [0032: See for teaching continuous updating of search suggestion similar to automatic update as claimed.];  and Cole [0030, 0012, and 0026: Teaching utterance.]).

As per claim 15, rejection for claim 8 is incorporated and further McFarlane discloses The search result display device according to claim 8, wherein display of the keyword and the search result of the documents are updated depending on display of the regard utterance or the regard confirmation utterance (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.” To update, user need choose a different suggested query.]; and Cole [0030, 0012, and 0026: Teaching utterance.]).

As per claim 16, McFarlane discloses A search result display device configured to display a search result of documents, the search result display device comprising:
a display that [distinguishes and displays speakers of utterances] in a dialogue (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search , and distinguishes and displays, a regard [utterance] of a customer or a regard confirmation [utterance] of a service person from among the [utterances] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
displays a search result of the documents searched by using the regard utterance or the regard confirmation [utterance] as a search query, and displays a search result corresponding to the regard [utterance] or the regard confirmation [utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishes and displays speakers of utterances (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 

As per claim 17, McFarlane discloses A search result display method in a search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the method comprising:
a regard prediction step for estimating, [from a dialogue between a customer and a service person], a regard of the customer; a keyword extraction step for extracting keywords from the regard (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]); and
a display control step for causing a display to display the dialogue and a search result obtained from the database with the keyword as a search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
wherein when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), the display control step causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 

As per claim 18, McFarlane discloses A search result display method in a search result display device configured to use a database in which documents are stored to display a search result of the documents (McFarlane [0012: “In an embodiment, an online or on-demand service may include multi-tenant services, which may further include multi-tenant databases.”]), the method comprising:
a regard prediction step for estimating, [from a dialogue between a customer and a service person], a regard of the customer (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]);
a display control step for causing a display to display the dialogue and a search result obtained from the database with the regard as a search query (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]),
wherein when a string has been designated by the service person (McFarlane [0030: “The user may then choose the search term that appears to most closely address his or her question or problem.”]), the display control step causes the display to display a search result obtained from the database using a search query that incorporates the string, until a search result automatic update instruction is given by the service person (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
from a dialogue between a customer and a service person (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 

As per claim 19, McFarlane discloses A search result display method in a search result display device configured to display a search result of documents, the method comprising:
[distinguishing and displaying speakers of utterances in a dialogue], and distinguishing and displaying a regard [utterance] of a customer or a regard confirmation [utterance] of a service person from among the [utterances] (McFarlane [0030: “In an embodiment, based upon limited input from a ;
displaying a keyword extracted from the regard utterance or the regard confirmation [utterance] (McFarlane [0030: “The user may choose to use the search term "login issues," and after a user of the on-demand service has input four characters, "l-o-g-i," a predetermined maximum number of search suggestions (e.g. ten search suggestions) containing "login," "logging out," and/or "logging in help" may be displayed to the user (if the system finds that many search suggestions to suggest).”]);
displaying a search result of the documents searched by using the keyword as a search query; and accepting an operation for causing display of a search result corresponding to the regard [utterance] or the regard confirmation [utterance] (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]).
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishing and displaying speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of transcribing and displaying conversations between multiple people (Cole [0002]). 

As per claim 20, McFarlane discloses A search result display method in a search result display device configured to display a search result of documents, the method comprising:
[distinguishing and displaying speakers of utterances in a dialogue], and distinguishing and displaying, a regard utterance of a customer or a regard confirmation utterance of a service person from among the utterances (McFarlane [0030: “In an embodiment, based upon limited input from a user of the on-demand service, search terms are suggested to the user in relation to the limited user input.” One example of a regard is search request.]);
displaying a search result of the documents searched by using the regard utterance or the regard confirmation utterance as a search query; and accepting an operation for causing display of a search result corresponding to the regard utterance or the regard confirmation utterance (McFarlane [0031: “The system-side method 100 may include the steps of receive input 102, search prior search terms 103, send suggestions 104, receive user selection 106, submit selected 108, calculate score 110, update scores 112, perform search 114, and send search results 116.”]). 
McFarlane does not explicitly teach, however, Coles in an analogous art teaches:
distinguishing and displaying speakers of utterances in a dialogue (Coles [0030: “. First, decision block 501 determines whether or not speech recognition will be utilized to identify the participants.” Describing identifying a speaker from multiple speakers]; [0012 and 0026: Describing transcribing and displaying dialogue/utterances.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of customer and service person dialogue of Coles into the query formulation and regard detection module of McFarlane to produce an expected result of determining dialogue of individual persons. The modification would be obvious because one of ordinary skill in the art would be 

As per claim 21, rejection for claim 1 is incorporated and further McFarlane discloses A non-transitory computer readable recording medium recording a program configured to cause a computer to function as the search result display device according to any one of claims 1 to 5 or claim 7 (McFarlane [0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coimbra et al. (US 20190340200) – Teaches answering service where users interact with a computer to have an ongoing dialogue with searching functionality. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/26/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156